Title: To Thomas Jefferson from Francis Tornquist, 23 April 1825
From: Tornquist, Francis
To: Jefferson, Thomas


Sir,
Newyork
the 23 April 1825.—
In return for the honor you did me by the Communication in your favour of the 15th Jany, please to accept my most sincere acknowledgements. I would by no means inconvenience you a second time were I aware how a Letter from me could reach the Board of Visitors of the College, and consequently once more take the Liberty of trespassing on your politeness to entreat, you will have the goodness to hand the enclosed Document to the said Board. Flattering myself with the hope, that you will Kindly excuse this troubleI have the honor to be, Sir, very respectfully Your obliged, and obedt ServtFrancis Tornquist